225 F.2d 91
Charles Felton BATEMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 12382.
United States Court of Appeals Sixth Circuit.
June 4, 1955.

No attorney for appellant.
Millsaps Fitzhugh, Robert E. Joyner, Memphis, Tenn., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted by a jury of narcotic violations under Title 26 U.S.C.A. § 2553.  After verdict, appellant's able counsel, experienced in criminal law, filed a motion for a new trial, which was denied.  Thereupon, he filed a notice of appeal, which was not prosecuted but was subsequently dismissed on motion in this court.  Thereafter, appellant filed a motion to vacate judgment, and upon denial thereof by the district court, was permitted to appeal in forma pauperis.


2
On appeal, appellant contends that venue was not established, since it was not clearly shown that a sale or purchase of the drug was made within the District, and that merely finding a person in possession of narcotics does not, under the above mentioned statute, establish venue.  The rule is to the contrary.  Possession raises a presumption of illegal purchase and, accordingly, of venue.  Casey v. United States, 276 U.S. 413, 48 S.Ct. 373, 72 L.Ed. 632; Anderson v. United States, 6 Cir., 189 F.2d 202.  There was no satisfactory explanation made to the jury of appellant's possession of the narcotics.


3
The order of the district court denying appellant's motion to vacate the judgment is affirmed.